Citation Nr: 0914440	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from March 1968 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a January 2006 statement the Veteran reported that he was 
assigned to 514th [QM Co.] in South Korea where NVA soldiers 
would fire mortars at the command at least once a week and 
sniper fire.  He also reported that a mortar round hit the 
mess hall and another hit the ammo bunker.  He stated that he 
was driving a truck when a mortar hit beside the truck and it 
blew off the front tire and threw shrapnel through the gas 
tank.  He further stated that he saw the bodies of NVA 
soldiers hanging on the fences in some of the towns that he 
would drive through.  

VA medical records dating from February 2007 to September 
2008 show that the Veteran has been diagnosed with PTSD.  

Service connection for post traumatic stress disorder 
requires: (1) medical evidence establishing a diagnosis of 
the condition; (2) credible supporting evidence that the 
claimed inservice stressor occurred; and, (3) a link 
established by medical evidence, between current symptoms and 
an in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2008).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994); see also 
Fossie v. West, 12 Vet. App. 1, 6 (1998), (If the veteran 
engaged in combat, his lay testimony regarding stressors will 
be accepted as conclusive evidence of the presence of in- 
service stressors). 38 U.S.C.A 1154(b); 38 C.F.R. § 3.304(f).  
If, however, the veteran was not engaged in combat, 
corroborative evidence of claimed in-service stressors is 
required.  Under such circumstances, the veteran's lay 
testimony regarding the stressor would thus be insufficient, 
standing alone, to establish service connection.  See Moreau, 
9 Vet. App. at 395; Doran, supra.

A review of the record indicates that the Veteran contacted 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to corroborate his stressors.  The JSRRC supplied the 
unit history for the 514th Quartermaster Company (514th QM 
Co), covering the period of November 31, 1966 to March 31, 
1970.  The unit history showed that rocket attacks, mortar 
fire and small arms fire was received and that convoys were 
also attacked.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, there is 
evidence that corroborates stressor information provided by 
the Veteran.  As there is no diagnosis of PTSD of record 
which also indicates that PTSD is linked to the corroborated 
stressors, the Veteran should be accorded a C&P psychiatric 
examination, to include consideration of PTSD, to address the 
etiology of all psychiatric disorders present.  38 C.F.R. § 
3.327.  

The Board also notes that the Veteran receives health care 
through VA.  VA is required to make reasonable efforts to 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Since the claims file 
is being returned it should be updated to include any recent 
VA treatment records.  

The Board notes that newly submitted evidence was submitted 
directly to the Board without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c).  Included were VA treatment 
records dating from February 2007 to September 2008, which 
showed that the Veteran had evaluations addressing his PTSD.  
As the case must be remanded, the RO will have an opportunity 
to consider the evidence in the first instance on remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:  

1.  Request medical records from the 
Mountain Home VAMC dating from 
September 2008.  If no further 
treatment records exist, the claims 
file should be documented accordingly.  
Also attempt to obtain any other 
pertinent treatment records identified 
by the veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

2.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for PTSD.  The RO 
should inform the examiner that only 
verified stressor(s) may be used as a 
basis for a diagnosis of PTSD.  If a 
diagnosis of PTSD is deemed appropriate, 
the examiner should specify whether 
there is a link between current PTSD 
symptoms and a verified in-service 
stressor.  In that regard, the examiner 
is informed that the Veteran's unit 
history corroborates that rocket 
attacks, mortar fire and small arms fire 
was received and that convoys were 
attacked.  A complete rationale for this 
opinion must be provided.  If any other 
psychiatric condition is diagnosed, the 
examiner should opine as to whether it 
is at least as likely as not (a 
probability of 50 percent or greater) 
that a current psychiatric disability, 
other than PTSD, is related to service.  
A complete rationale for this opinion 
must be provided.  The claims file must 
be made available to, and reviewed by, 
the examiner, and the examination report 
must reflect that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

3.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  Said readjudication must 
consider all evidence compiled since 
the December 2006 Statement of the Case 
(SOC).  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
